On January 27,2009, the defendant was sentenced to nineteen (19) years and seven (7) months in the Montana State Prison, with fourteen (14) years and seven (7) months suspended, for violations of the conditions of a suspended sentence for the offense of Sexual Intercourse Without Consent, a felony. The Court recommends that the Defendant complete all levels of both Chemical Dependency and Sex Offender Treatment available to him at the prison before he is eligible for parole.
On May 7, 2009, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the *42sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Done in open Court this 7th day of May, 2009.
DATED this 21st day of May, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.